Citation Nr: 0329460	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-12 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a lumbosacral 
strain.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for myositis of the 
shoulders, hips and elbows (also claimed as a disability 
manifested by muscle and joint pain of the shoulders, hips 
and elbows due to an undiagnosed illness).

6.  Entitlement to service connection for a disability 
manifested by difficulty sleeping due to an undiagnosed 
illness.

7.  Entitlement to service connection for a disability 
manifested by headaches due to an undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by generalized weakness and fatigue due to an 
undiagnosed illness.

9.  Whether it was appropriate to sever service connection 
for diarrhea due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from September 1980 to 
September 1984.  He also had additional service from 
September 1990 to June 1991, including service in Southwest 
Asia.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 1996 decision of the Albuquerque, New Mexico, 
Regional Office (Regional Office) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
issues #1 to #7 on the title page of this decision.  As well, 
the RO granted service connection for left ear hearing loss.  
The veteran timely appealed the denials of service connection 
for the conditions listed in issues #1 to #7.

Also in that May 1996 decision, the RO denied service 
connection for diarrhea due to an undiagnosed illness.  
Subsequently, the RO issued a decision in July 1999 granting 
service connection for diarrhea due to an undiagnosed illness 
and assigning a 30 percent rating effective April 20, 1995, 
the date of receipt of the claim for this condition.  But in 
a more recent decision issued in October 1999, the RO 
informed the veteran of its proposal to sever service 
connection for diarrhea due to an undiagnosed illness, and 
the severance became effective in May 2000.  He appealed, 
contesting it.

Ultimately, the RO issued a decision in July 2002 granting 
service connection for irritable bowel syndrome (IBS) as a 
presumptive condition due to exposure to environmental 
hazards during the Persian Gulf War.  The grant of service 
connection for IBS was made pursuant to liberalizing 
legislation that took effect on March 1, 2002.  So that 
determined the effective date of the grant.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 
(2003).

The RO considered the grant of service connection for IBS 
(claimed as diarrhea due to an undiagnosed illness) as a full 
grant of the benefit sought on appeal.  However, the RO's 
decision severing service connection for diarrhea due to an 
undiagnosed illness rescinded compensation benefits as of May 
2000.  Therefore, the grant of service connection for IBS as 
a presumptive condition based on Persian Gulf War service, 
initially effective nearly two years later as of March 1, 
2002, does not actually constitute a full grant of the 
benefit sought on appeal in view of the unique procedural 
history of this case.  Accordingly, the propriety of the RO's 
severance of service connection for diarrhea due to an 
undiagnosed illness remains an issue before the Board on 
appeal.

In a memorandum received in June 2000, accompanying his 
substantive appeal, the veteran stated that he wanted to have 
a hearing at the RO before a local hearing officer.  The RO 
sent the veteran a letter advising him of a hearing scheduled 
for November 30, 2000.  Subsequently, the veteran's 
representative submitted a memorandum advising the RO that 
the veteran was unable to appear at the scheduled hearing due 
to transportation problems and his work schedule.  There was 
no request to postpone and reschedule the hearing.  So the 
Board deems the hearing request withdrawn.  



The Board will grant the claim for service connection for 
right ear hearing loss in this decision.  Unfortunately, 
though, the remaining claims must be REMANDED to the RO for 
further development and consideration before deciding them.


FINDING OF FACT

There is competent evidence indicating the veteran's right 
ear hearing loss had its onset in service.


CONCLUSION OF LAW

The veteran's right ear hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  And regulations 
implementing the VCAA have been published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The rating decision appealed and the statement of the case 
(SOC) and supplemental statement of the case (SSOC), 
especially when considered together, discussed the pertinent 
evidence, provided the laws and regulations governing 
the claim, and essentially notified the veteran of the 
evidence needed to prevail.  

However, at the same time, the Board acknowledges that the 
veteran was not advised by the RO as to what evidence, if 
any, was to be obtained by him and what evidence, if any, was 
to be obtained by VA for him.  See Quartuccio v. Principi, 
16 Vet App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  But for the reasons 
stated below, the Board will grant his claim for service 
connection for right ear hearing loss irrespective of this.  
So there is no need to remand this claim to the RO to correct 
this procedural defect, and by granting the claim there is no 
potential risk of prejudicing him either.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Analysis

When the veteran was examined in May 1980 for service 
entrance, his pure tone thresholds at the frequencies of 500, 
1000, 2000, 3000, 4000 and 6000 Hertz (Hz) were 30, 20, 15, 
20, 15 and 15 decibels (dB) in his right ear.  A reference 
audiogram, dated in May 1983, shows that his pure tone 
thresholds, at the same frequencies, were 15, 15, 20, 35, 25 
and 20 dB in his right ear.  On an examination in July 1984 
for service separation, his pure tone thresholds, at the same 
frequencies, were 10, 10, 15, 20, 20 and 25 dB in his right 
ear.  

There is no record of a report of an entrance physical 
examination for the veteran's second period of active duty, 
if performed.  However, a reference audiogram was performed 
in October 1990, a few weeks after he began his second tour 
of active duty.  His pure tone thresholds at the frequencies 
of 500, 1000, 2000, 3000, 4000 and 6000 Hz were 20, 10, 40, 
30, 30 and 20 dB in his right ear.  

A VA audiology examination was performed in May 1998.  The 
veteran's pure tone thresholds at the frequencies of 500, 
1000, 2000, 3000 and 4000 Hz were 20, 15, 30, 45 and 30 dB in 
his right ear.  His speech recognition score was 96 percent 
correct for this ear.  His left ear also was tested.  The 
assessment was bilateral mild to moderate high frequency 
sensorineural hearing loss.  



During the veteran's first period of service, findings on 
audiometric testing of his right ear included two pure tone 
thresholds-each of 25 dB, one pure tone threshold of 30 dB, 
and one pure tone threshold of 35 dB.  And of those, he only 
had hearing loss in this ear in one, isolated frequency (of 
500 Hz) when he began serving on active duty, whereas during 
service he also had hearing loss in the other higher 
frequencies (of 3000, 4000, and even 6000 Hz).  So even if 
one assumes he had some hearing loss (at 500 Hz) when he 
began serving on active duty, he had greater hearing loss by 
the time of his discharge concluding his first period of 
active duty.

Note also that, although he did not at that time have 
sufficient hearing loss in his right ear to actually be 
considered a "disability" for VA compensation purpose, 
he did nonetheless have impaired hearing from a purely 
medical standpoint.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  And it is only required that he currently meet this 
VA standard, not that he necessarily met it in service.

The Board is aware there is no report of an entrance physical 
examination for the veteran's second period of service.  But, 
again, there already was documented evidence of hearing loss 
from his first period of service.  And there also is evidence 
confirming that he now has sufficient hearing loss to be 
considered a "disability" by VA standards.  As well, there 
is competent evidence indicating that his current hearing 
loss had its onset in service.  So service connection for 
hearing loss in his right ear is warranted, particularly if 
all reasonable doubt is resolved in his favor.  38 
U.S.C.A. 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for right ear hearing loss is granted.




REMAND

The veteran also contends that his allergic rhinitis and 
lumbosacral strain had their onset during his military 
service.  His service medical records contain a June 1982 
assessment of allergic rhinitis.  Also, a notation of 
seasonal hay fever was made on the report of his separation 
physical examination conducted in July 1984.  And there are 
additional service department treatment entries of May 1991 
indicating that he reported low back pain after having fallen 
against a foot locker.  The assessment was a resolving 
contusion of the lumbar spine.  

During a general medical examination by VA in September 1995, 
the veteran reported nasal congestion and post-nasal drip 
since service in 1982, as well as continuing low back pain 
since injuring his low back in service around 1990.  
The diagnoses included atrophy of the inferior turbinates, 
chronic allergic rhinitis; and chronic lumbosacral strain, 
with limitation of motion of the lumbar spine.  Subsequently, 
a VA general medical examiner in March 1997 rendered a 
diagnosis of history of lumbosacral strain; normal range of 
motion at present.  

The Board cannot discern with certainty whether the VA 
examiner in March 1997 had ruled out the presence of chronic 
lumbosacral strain or, as appears more likely, was suggesting 
the disorder was then present, but asymptomatic.  In any 
event, no clinician since service has commented on the 
etiology of the veteran's allergic rhinitis or lumbosacral 
strain.  Medical nexus evidence is required to link his 
current diagnoses to the alleged incidents or experiences in 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) ("A veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability . . .").  
Also found at Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



The veteran's other contentions are that he has several 
ongoing problems, including difficulty sleeping, headaches, 
and generalized weakness and fatigue as manifestations of 
chronic disabilities resulting from his service in the 
Persian Gulf War.  Post-service medical records from private 
and VA clinicians confirm that he does indeed experience 
these manifestations.  

A VA examiner in September 1995 indicated that the veteran 
probably had sleep apnea, but also stated that his insomnia 
was of undetermined etiology.  In May 1998, a VA psychiatrist 
also diagnosed sleep apnea, by history, but added that a 
study was needed to confirm the diagnosis.  The report of 
that study, if in fact conducted, is not currently on file.  
So as it stands, the etiology of the veteran's difficulty 
sleeping remains unclear, including whether he actually has 
sleep apnea-which, if he does, is a known clinical 
diagnosis.

In March 1997, a VA physician indicated the veteran had 
tension headaches.  In April 1998, on a neurological 
examination for VA, the physician provided an equivocal 
assessment for the cause of the veteran's headaches and 
generalized weakness, stating that he suspected the headaches 
and generalized weakness were on a hyperventilatory basis.  
In May 1998, a VA psychiatrist pointed out that the veteran 
experienced unexplained, excessive fatigue.  

Additionally, Harvey J. Featherstone, M.D., in a clinical 
note dated in February 1999, indicated that he was uncertain 
whether the veteran's intractable headache syndrome was 
related to Desert Storm exposures, but remarked that it, 
"...sounds very suggestive."  As well, Sergio Huerta, D.O., 
in a report dated in January 2000, related the veteran's 
history that headaches and fatigue began after his return 
from the Gulf War Conflict.  At the same time, the physician 
observed that the veteran's symptoms could be attributable to 
other disease entities, although it was his opinion that the 
veteran could have Gulf War Syndrome.  On the current record, 
then, the etiology of the veteran's headaches and 
generalized weakness/fatigue also remains unclear.  



The assessments of Drs. Featherstone and Huerta, at least in 
their current states, are simply too equivocal to grant 
service connection.  See, e.g., Winsett v. West, 11 Vet. App. 
420, 424 (1998) (A doctor's opinion phrased in terms of "may 
or may not" is an insufficient basis for an award of service 
connection.).  The current record does not contain sufficient 
medical evidence of a nexus between the veteran's reported 
exposure to hazardous substances in the Persian Gulf War and 
his currently demonstrated headaches or generalized 
fatigue/weakness.  So a more definitive medical nexus opinion 
is needed concerning this to decide the appeal.  
38 U.S.C.A. § 5103A(d) (West 2002).  (Parenthetically, the 
Board notes that, since several examiners have treated 
headaches and generalized weakness/fatigue as conditions 
separate from one another, the Board has chosen to do the 
same in its consideration of the issues certified for 
appeal.)  

Additionally, in a decision very recently promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the RO has not advised the veteran of his 
rights in the VA claims process.  Specifically, the RO has 
not adequately informed him of information or evidence 
necessary to substantiate his claims, nor has the RO 
adequately explained to him which evidence VA will seek to 
provide and which evidence he is ultimately responsible for 
providing.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the RO must take this opportunity to provide the 
veteran with VCAA notice and to inform him that a full year 
is allowed to respond to it.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Ask the veteran to provide the names, 
addresses and dates of treatment by any 
medical providers, VA or non-VA, who have 
seen him since service for the conditions 
at issue.  Obtain all indicated records 
that are not already on file.

2.  Ask Dr. Featherstone to explain the 
basis for his medical opinion suggesting 
the veteran's current headache syndrome 
may be related to his service in the 
Persian Gulf War.  Also ask Dr. Huerta to 
explain the basis for his medical opinion 
suggesting the veteran's current 
headaches and fatigue may be related to 
his service in the Persian Gulf War.  As 
well, ask Dr. Huerta to provide the 
medical records upon which his opinion is 
based.

3.  When the development requested above 
has been completed, schedule the veteran 
for VA otolaryngological (ENT) and 
orthopedic examinations to obtain medical 
opinions responding to the 
following questions:

Is it at least as likely as not that 
either the veteran's allergic rhinitis 
or, if present, lumboscacral strain, 
had their onset in service or are 
otherwise attributable to service?  
Please note the legal standard of proof 
in formulating a response.



4.  Also, schedule the veteran for a VA 
neurological and psychiatric 
examinations.  Each examiner should note 
whether it is at least as likely as not 
that manifestations experienced by the 
veteran-specifically, difficulty 
sleeping, headaches and generalized 
weakness/fatigue are attributable to a 
known clinical diagnosis.  Also indicate 
whether he has sleep apnea, migraines 
or chronic fatigue syndrome.  Any testing 
and/or evaluation needed to make these 
determinations should be performed.  If 
his difficulty sleeping, headaches or 
generalized weakness/fatigue cannot be 
attributed to a diagnosed illness, then 
indicate whether these manifestations are 
attributable to an undiagnosed illness as 
a consequence of his service in the 
Persian Gulf War.  

Please discuss the rationale for the 
opinions.

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  It is 
imperative that the questions posed in 
this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  

5.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

6.  The RO also must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

7.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.  In 
particular, include in the SSOC reference 
to 38 C.F.R. § 3.105(d) which sets forth 
the provisions for severance of service 
connection.


The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



